DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
In claim 17, the language “… inducing condensation from the fluid onto the barrier …” should be revised for clarity. Examiner suggests phrases such as “condensing a vapor from the fluid onto the barrier” or “inducing a vapor carried by the fluid to condense into liquid onto the barrier.” 

Double Patenting
The following copending and patented applications are relevant to the claimed invention:
14/490886 Robinson; Timothy Mark et al. US 10398814 B2
13/108753 Locke; Christopher Brian et al. US 8403902 B2
12/580991 Watson; Richard US RE42834 E


Each application claims a dressing, canister or moisture trap. However, none of the cited applications claim a sump and a barrier having plural liquid channels. Therefore none of these references are cited in a double patenting rejection. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7-9 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5 and 21 of Coulthard ‘007; Richard Daniel John et al. US 10589007 B2).
Regarding pending claim 1, Coulthard ‘007 claims all limitations in patented claims 1, 5 and 21, namely a moisture trap for removing liquid from fluid in a reduced pressure treatment system (claim 1, a trap disposed in the canister … the trap comprising), the moisture trap comprising: 
a fluid inlet configured to be fluidly coupled to a reduced-pressure inlet of a canister (claim 21, providing a fluid inlet through at least one wall of one of the three pairs of opposing walls, the fluid inlet configured to be fluidly coupled to a reduced-pressure inlet of a fluid reservoir);
a fluid outlet configured to be fluidly coupled to a reduced-pressure source (claim 21, providing a fluid outlet in at least one wall of one of the three pairs of opposing walls, the fluid outlet configured to be fluidly coupled to a reduced-pressure source);
a sump adapted to receive condensation (claim 1, a sump adapted to receive condensation from the barrier);
a barrier disposed between the fluid inlet and the fluid outlet, the barrier having a collection end and a drainage end (claim 1, the trap comprising a barrier);
the drainage end disposed proximate to the sump (claim 1, a sump adapted to receive condensation from the barrier); and 
a plurality of liquid channels disposed on the barrier, the liquid channels configured to direct condensation from the collection end to the drainage end (claim 5, a hydrophobic channel adapted to direct condensation to the sump, and the hydrophilic surface comprises protrusions adapted to direct condensation to the hydrophobic channel).
Coulthard ‘007 does not explicitly claim that the barrier has a collection end and a drainage end. However, this feature is inherent to the barrier since it has a physical height dimension. The end of the barrier arranged nearest the sump is analogous to the claimed drainage end. 
Regarding the claimed plurality of liquid channels, Coulthard ‘007 claims a hydrophobic channel and protrusions (claim 5). This channel either forms multiple channels via the protrusions, or can be duplicated to provide plural channels. 

Regarding pending claim 9, Coulthard ‘007 claims all limitations in patented claims 1, 5 and 21, namely a canister for storing liquid in a reduced pressure treatment system (claim 1, A system for treating a tissue site with reduced pressure), the canister comprising: 
a fluid reservoir (claim 1, a canister … forming a fluid reservoir); 
a canister inlet fluidly coupled to the fluid reservoir and configured to be fluidly coupled to a dressing a canister outlet fluidly coupled to the fluid reservoir configured to be fluidly coupled to a reduced-pressure source (claim 1, a canister … adapted to be fluidly coupled to the dressing and adapted to be fluidly coupled to the reduced-pressure source); and 
a moisture trap (claim 1, a trap disposed in the canister); 
having: a fluid inlet configured to be fluidly coupled to the fluid reservoir (claim 21, providing a fluid inlet through at least one wall of one of the three pairs of opposing walls, the fluid inlet configured to be fluidly coupled to a reduced-pressure inlet of a fluid reservoir); and 
a fluid outlet configured to be fluidly coupled to the reduced-pressure source (claim 21, providing a fluid outlet in at least one wall of one of the three pairs of opposing walls, the fluid outlet configured to be fluidly coupled to a reduced-pressure source);
a sump adapted to receive condensation (claim 1, a sump adapted to receive condensation from the barrier);
a barrier disposed between the fluid inlet and the fluid outlet, the barrier having a collection end and a drainage end, the drainage end disposed proximate to the sump (claim 1, a barrier and a sump adapted to receive condensation from the barrier); and 
a plurality of liquid channels disposed on the barrier, the liquid channels configured to direct condensation from the collection end to the drainage end (claim 5, the barrier further comprises a hydrophobic channel … and the hydrophilic surface comprises protrusions). 
Regarding the claimed canister inlet and canister outlet, Coulthard ‘007 claims a canister adapted to be fluidly coupled to the dressing and adapted to be fluidly coupled to the reduced-pressure source (claim 1). Since the canister is fluidly connected to both the dressing and reduced-pressure source, it requires a respective inlet and outlet. 

Regarding pending claim 17, Coulthard ‘007 claims all limitations in patented claims 1, 5 and 21, namely a system configured to be used for removing liquid from fluid in a reduced-pressure treatment system (claim 1, A system for treating a tissue site with reduced pressure), comprising:
providing a moisture trap (claim 1, a trap disposed in the canister);
comprising: a fluid inlet configured to be fluidly coupled to a reduced-pressure inlet of a canister (claim 21, providing a fluid inlet through at least one wall of one of the three pairs of opposing walls, the fluid inlet configured to be fluidly coupled to a reduced-pressure inlet of a fluid reservoir);  
a fluid outlet configured to be fluidly coupled to a reduced-pressure source (claim 21, providing a fluid outlet in at least one wall of one of the three pairs of opposing walls, the fluid outlet configured to be fluidly coupled to a reduced-pressure source);  
a sump adapted to receive condensation (claim 1, a sump adapted to receive condensation from the barrier); 
a barrier disposed between the fluid inlet and the fluid outlet, the barrier having a collection end and a drainage end, the drainage end disposed proximate to the sump (claim 1, a barrier and a sump adapted to receive condensation from the barrier); and 
a plurality of liquid channels disposed on the barrier (claim 5, the barrier further comprises a hydrophobic channel … and the hydrophilic surface comprises protrusions); 
inducing condensation from the fluid onto the barrier; and directing fluid into the plurality of liquid channels from the collection end to the drainage end and into the sump (claim 1, the trap comprising a barrier and a sump adapted to receive condensation from the barrier);
Coulthard ‘007 does not explicitly claim a method for removing liquid or pass fluid from the reduced-pressure treatment system into the fluid inlet and across the barrier. However, Coulthard ‘007’s device will perform the claimed method during routine use. Coulthard ‘007 claims a trap that is configured to connect to a dressing and reduced-pressure source (claim 1). Therefore, it will remove liquid from a fluid stream that travels between the dressing and reduced-pressure source. 

Regarding pending claims 7, 8, 15 and 16, Coulthard ‘007 claims all limitations in patented claims 3 and 5. 

Claims 1, 7-9 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 10 and 23 of Coulthard ‘139; Richard Daniel John et al. US 9669139 B2).   
Regarding pending claim 1, Coulthard ‘139 claims all limitations in patented claims 1, 10 and 23, namely a moisture trap for removing liquid from fluid in a reduced pressure treatment system (claim 1, a moisture trap disposed in the canister), the moisture trap comprising: 
a fluid inlet configured to be fluidly coupled to a reduced-pressure inlet of a canister (claim 1, a canister having a fluid reservoir adapted to be fluidly coupled to the dressing and the reduced-pressure source; claim 23, a fluid inlet);
a fluid outlet configured to be fluidly coupled to a reduced-pressure source (claim 23, a fluid outlet);
a sump adapted to receive condensation; a barrier disposed between the fluid inlet and the fluid outlet, the barrier having a collection end and a drainage end, the drainage end disposed proximate to the sump (claim 1, a sump adapted to receive condensation from the barrier); and 
a plurality of liquid channels disposed on the barrier, the liquid channels configured to direct condensation from the collection end to the drainage end (claim 10, wherein the barrier further comprises a hydrophobic channel adapted to direct condensation to the sump, and the hydrophilic surface comprises protrusions adapted to direct condensation to the hydrophobic channel). 

Regarding pending claim 9, Coulthard ‘139 claims all limitations in patented claims 1, 10 and 23, namely a canister for storing liquid in a reduced pressure treatment system (claim 1, a canister having a fluid reservoir), the canister comprising: 
a fluid reservoir (claim 1, a canister having a fluid reservoir); 
a moisture trap (claim 1, a moisture trap disposed in the canister), 
having: a fluid inlet configured to be fluidly coupled to the fluid reservoir (claim 1, a canister having a fluid reservoir adapted to be fluidly coupled to the dressing and the reduced-pressure source; claim 23, a fluid inlet);
a fluid outlet configured to be fluidly coupled to the reduced-pressure source (claim 23, a fluid outlet);
a sump adapted to receive condensation; a barrier disposed between the fluid inlet and the fluid outlet, the barrier having a collection end and a drainage end, the drainage end disposed proximate to the sump (claim 1, a sump adapted to receive condensation from the barrier); and 
a plurality of liquid channels disposed on the barrier, the liquid channels configured to direct condensation from the collection end to the drainage end (claim 10, wherein the barrier further comprises a hydrophobic channel adapted to direct condensation to the sump, and the hydrophilic surface comprises protrusions adapted to direct condensation to the hydrophobic channel). 
Coulthard ‘139 does not explicitly claim a canister inlet and a canister outlet. However, Coulthard ‘139 claims a canister having a fluid reservoir adapted to be fluidly coupled to the dressing and the reduced-pressure source (claim 1). Since the canister is fluidly connected to both the dressing and reduced-pressure source, it requires a respective inlet and outlet.

Regarding pending claim 17, Coulthard ‘139 claims all limitations in patented claims 1, 10 and 23, namely a system configured for removing liquid from fluid in a reduced-pressure treatment system (claim 1, A system for treating a tissue site … a moisture trap), comprising:
providing a moisture trap (claim 1, a moisture trap disposed in the canister), comprising: 
a fluid inlet configured to be fluidly coupled to a reduced-pressure inlet of a canister (claim 1, a canister having a fluid reservoir adapted to be fluidly coupled to the dressing and the reduced-pressure source; claim 23, a fluid inlet); 
a fluid outlet configured to be fluidly coupled to a reduced-pressure source (claim 23, a fluid outlet);
a sump adapted to receive condensation; a barrier disposed between the fluid inlet and the fluid outlet, the barrier having a collection end and a drainage end, the drainage end disposed proximate to the sump (claim 1, a sump adapted to receive condensation from the barrier); and 
a plurality of liquid channels disposed on the barrier (claim 10, wherein the barrier further comprises a hydrophobic channel adapted to direct condensation to the sump, and the hydrophilic surface comprises protrusions adapted to direct condensation to the hydrophobic channel); and
inducing condensation from the fluid onto the barrier; and directing fluid into the plurality of liquid channels from the collection end to the drainage end and into the sump (claim 1, a sump adapted to receive condensation from the barrier).
Coulthard ‘139 does not explicitly claim a method for removing liquid or pass fluid from the reduced-pressure treatment system into the fluid inlet and across the barrier. However, Coulthard ‘139’s device will perform the claimed method during routine use. Coulthard ‘139 claims a trap that is configured to connect to a dressing and reduced-pressure source (claim 1). Therefore, it will remove liquid from a fluid stream that travels between the dressing and reduced-pressure source. 

Regarding pending claims 7, 8, 15 and 16, Coulthard ‘139 claims all limitations in patented claim 6. 

Allowable Subject Matter
Claims 2-6, 10-14 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Alternatively, the double patenting rejections may be overcome by a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauer; Jochen et al.	US 20130206577 A1
Chen; Chien-An et al.	US 20090117428 A1
Keith; Robert C.	US 5587053 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781